Citation Nr: 0605056	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
postoperative cervical diskectomy C3-4 and C5-6 and 
laminectomy C6-7 for cervical disc disease.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1973.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, dated in April 2000, that denied the veteran's 
claim of entitlement to an increased rating for his service- 
connected cervical spine disorder. The case has been 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.  In August 2004 the Board remanded this 
case to the RO for further development. It is now before the 
Board for further appellate consideration.

The Board again notes that the veteran's representative has, 
on the veteran's behalf, claimed entitlement to service 
connection for postoperative scars of the neck and for 
radiculopathy. These issues are not currently before the 
Board on appeal, but are referred back to the RO for all 
appropriate notice and assistance.


FINDING OF FACT

The veteran failed to report without good cause for VA 
examination necessary to determine the current severity of 
his cervical spine disability in connection with his claim 
for an increased rating for this disability.


CONCLUSION OF LAW

The criteria for an increased rating for postoperative 
cervical diskectomy C3-4 and C5-6 and laminectomy C6-7 for 
cervical disc disease are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655(a), (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000. Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000). Among other things, the VCAA eliminated the well-
grounded claim requirement and modified the Secretary's 
duties to notify and assist claimants.

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005). The VCAA notice requirements are contained in 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in October 2003, the VA informed the 
appellant of evidence needed to substantiate his current 
claim. This letter, together with information in the 
statement of the case and supplemental statements of the 
case, told him what the evidence needed to show to prevail on 
the merits of the issue. The letter informed him of what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain. The letter also essentially 
told him to send copies of any relevant evidence in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the original VCAA notice regarding the appellant's 
claim was sent to the veteran after the initial rating action 
currently being appealed. However, more recently the Court 
has held that the lack of VCAA notice prior to initial 
adjudication of the claim is adequately remedied by providing 
such notice thereafter, as was done in this case in October 
2003.


It is apparent that the evidence in this case is incomplete.  
However, as discussed below, in light of the veteran's 
refusal to cooperate with the above-discussed VA's attempt to 
generate evidence necessary to adjudicate the current claim, 
no further notice or assistance has a reasonable possibility 
of substantiating the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b) for 38 C.F.R. 
§ 3.655. 38 C.F.R. § 3.655(a) (2003). When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. When the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit that was previously disallowed or a claim 
for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) 
(2003).  

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim. The duty 
to assist is not a one-way street, nor is it a blind alley. 
Wood v. Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 
3 Vet. App. 480 (1992).

The record shows that the veteran has not had a VA 
examination of his cervical spine disability since September 
1999.  Moreover, effective September 23, 2002, intervertebral 
disc disease, such as that affecting the veteran's cervical 
spine, is rated either on the basis of the duration of 
incapacitating episodes, defined as periods of doctor 
prescribed bed rest; or by combining evaluations for the 
orthopedic and neurological manifestations. 67 Fed. Reg. 
54349 (Aug. 22, 2002).  In view of the veteran's assertions 
of increasing cervical spine disability, the length of time 
that has elapsed since his last VA examination, and the 
change in the rating criteria for evaluating this disability, 
it is apparent that a current VA examination is essential to 
the proper evaluation of this disorder.  

Despite the above, the veteran has repeatedly failed to 
report for VA examinations, including an evaluation ordered 
in an earlier Board remand of this case.  In addition, he has 
not provided any explanation for his failure to appear for 
examination. As cited above, under these circumstances the 
law and regulations mandate that the Board deny the veteran's 
claim for an increased rating for his cervical spine 
disability.  


ORDER

An evaluation in excess of 20 percent for a cervical spine 
disability is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


